.Case 1:19-cv-23651-UU Document 14 Entered on FLSD Docket 10/18/2019 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA

CASE NO: 19-23651-CIV-UNGARO
LORRAINE MAHEU,

Plaintiff,
VS.

CARNIVAL CORP.,

Defendant,
/

 

JOINT PLANNING AND SCHEDULING REPORT
Plaintiff, Lorraine Maheu (“Maheu”), and Defendant, Carnival Corp. (“Carnival”)
(collectively the “Parties’”), pursuant to Fed. R. Civ. P. 26(f), S.D. Fla. L.R. 16.1(b), and this
Court’s Order Setting Initial Planning and Scheduling Conference [DE 6], hereby file their Joint
Discovery Plan and Conference Report and Proposed Scheduling Order advising the Court as

follows. !

A) A plain statement of the nature of the claim and any counterclaims cross-claims, or

third-party claim, including the amount of damages claimed and any other relief

sought.

The Complaint [DE 1] sets out Maheu’s negligence claim against Carnival. Plaintiff
alleges personal injury on September 17, 2018 (the “Date of Incident”) while a passenger onboard
the “Carnival Conquest”. See Complaint at 1 7-8. Specifically, Plaintiff alleges she was walking
down the area known as the “Lido Deck” when the heel of her shoe got stuck in a large hole in a
loose and unstable grating plate causing her to fall and resulting in multiple fractures to her
humerus. See /d. at 10. The Complaint contains a single count for negligence.

In its Answer [DE 13], Carnival has denied all liability and damages and has set out

 

' A copy of the Proposed Scheduling Order is attached as Exhibit 1.
Case 1:19-cv-23651-UU Document14 Entered on FLSD Docket 10/18/2019 Page 2 of 6

Maheu v. Carnival Corp.
Case No. 19-23651-CIV-UNGARO

Page 2 of 6
affirmative defenses, which are incorporated by reference.

No counterclaims, cross-claims, or third-party claims have been filed in this action. The
Complaint seeks unspecified legal damages.

Plaintiff is still undergoing treatment for her claimed

injuries and for this reason her alleged damages have not yet been fully calculated. However, her

alleged damages are believed to be in excess of $75,000. See Complaint [DE 1] at 3.
B) A brief summary of the facts which are uncontested or which can be stipulated to
without discovery.

 

 

et or which can be stipulated to

The following facts are uncontested and stipulated to by the Parties:

1)

For purposes of this litigation only, Carnival is a foreign corporation that is
incorporated in Panama and is authorized to conduct, and does conduct business in the State of

Florida, At all times material hereto, Carnival maintained its principal place of business in Miami-
Dade County, Florida. See Complaint [DE 1] at 2 and Answer [DE 13] at 42.

2) This Court has personal and admiralty jurisdiction over this matter, See C omplaint
[DE 1] at {] 2-3 and 5 and Answer [DE 13] at 9 2-3 and 5.

3) Venue is proper in the United States District Court for the Southern District of
Florida. See Complaint [DE 1] at {14-5 and Answer [DE 13] at 994-5.

4) Plaintiff was a passenger subject to the terms and conditions of her Ticket Contract

on the Conquest on the Date of Incident. See Complaint [DE 1] at 98 and Answer [DE 13] at 8.
5) For purpose of this litigation only, Carnival was the owner of the Conquest on the
Date of Incident. See Complaint [DE 1] at 9 and Answer [DE 13] at 99.

C) A brief summary of the issues as presently known.

 

The following are the issues in this action as presently known:

!)

Whether Carnival was negligent.
Case 1:19-cv-23651-UU Document14 Entered on FLSD Docket 10/18/2019 Page 3 of 6

Maheu v. Carnival Corp.
Case No. 19-23651-CIV-UNGARO
Page 3 of 6
2) Whether Plaintiff was negligent.
3) Whether Plaintiff's claimed damages, if any, were caused by the accident alleged
in the complaint.
4) Whether Plaintiff's claimed damages, if any, are reasonable and related to the
accident alleged in the complaint.
D) Whether discovery should be conducted in phases or limited to particular issues.
The Parties do not believe that discovery should be conducted in phases or otherwise
limited to particular issues beyond the limitations already provided for in the Federal Rules of
Civil Procedure and the Local Rules of the Southern District of F lorida.
E) A detailed schedule of discovery for each party.
The Parties respectfully refer the Court to the attached Proposed Scheduling Order for the
discovery plan proposed by the Parties.

F) Proposed deadlines for joinder of other parties and to amend the pleadings, to file
and hear motions and to complete discovery.

The Parties respectfully refer the Court to the attached Proposed Scheduling Order for the
proposed deadlines.
G) Proposed approximate dates for final pre-trial conferences and trial.
Pursuant to the “Standard Track” guideline provided for in S.D. Fla. L. R. 16.1(a)(2)(B),
the Parties propose that the trial of this action take place on or around November 9, 2020 and that

a final pre-trial conference be set on or around October 21,2020.

H) The projected time necessary for trial and a statement of whether the case is jury

or non-jury trial.

A jury trial has been demanded in the Complaint [DE 1]. At present, the Parties believe

 

that the trial of this cause will take between 3-5 days to complete.
Case 1:19-cv-23651-UU Document14 Entered on FLSD Docket 10/18/2019 Page 4 of 6

Maheu v. Carnival Corp.
Case No. 19-23651-CIV-UNGARO
Page 4 of 6

I) A list of all pending motions. whether each motion is ripe for review, the date each

motion became ripe, and a summary of the parties' respective positions with respect

to each ripe motion.

No motions are currently pending before the Court.

J) Any unique legal or factual aspects of the case requiring special consideration by
the Court.

At present, the Parties do not believe that there are any unique legal or factual aspects of

this case which require special consideration by the Court.

K) Any potential need for references to a special master or magistrate.

The Parties stipulate to the referral of all discovery motions to the Magistrate J udge.
L) The status and likelihood of settlement.
The Parties intend to explore early settlement negotiations in this case and will continue to
discuss settlement possibilities throughout this case as deemed appropriate.

M) Such other matters as are required b Local Rule 16 .1(B) and as may aid the Court
in setting the case for status or retrial conference and in the fair and ex editious

administration and disposition of this action.
The items required by S.D. Fla. L.R. 16.1 (b)(2)(A), (C), (H), (1) and (J) are addressed above

 

and/or in the attached Proposed Scheduling Order. The remaining items required by S.D. Fla. L.R.
16.1(b) are addressed below as follows:
(A) the likelihood of appearance in the action of additional parties.
Neither Party currently anticipates the appearance of additional parties.
(B) proposals for the formulation and simplification of issues, including the elimination
of frivolous claims or defenses, and the number and timing of motions for summary

judgment or partial summary judgment.

Presently, the Parties do not have any proposals for the formulation and simplification of

issues.
Case 1:19-cv-23651-UU Document14 Entered on FLSD Docket 10/18/2019 Page 5 of 6

Maheu v. Carnival Corp.
Case No. 19-23651-CIV-UNGARO
Page 5 of 6

(C) the necessity or desirability of amendments to the pleadings.

Neither Party currently believes that an amendment to the pleadings will be necessary.

(D) the possibility of obtaining admissions of fact and of documents, electronically stored
information or things which will avoid unnecessary proof, stipulations regarding
authenticity of documents, electronically stored information or things, and the need for

advance rulings from the Court on admissibility of evidence.

The Parties anticipate that they will work to present the Court with a stipulation on certain

facts and evidence prior to the trial of this cause.

(E) suggestions for the avoidance of unnecessary proof and of cumulative evidence.

None at this time.

(F) any issues about: (i) disclosure, discovery, or preservation of electronically stored
information, including the form or forms in which it should be produced; (ii) claims of
privilege or of protection as trial-preparation materials, including -- if the parties agree
on a procedure to assert those claims after production -- whether to ask the court to
include their agreement in an order under Federal Rule of Evidence 502; and (iii) when

the parties have agreed to use the ESI Checklist available on the Court’s website
(www.fisd.uscourts.gov), matters enumerated on the ESI Checklist.

None at this time.

(G) any other information that might be helpful to the Court in setting the case for status
or pretrial conference.

None.
INITIAL DISCLOSURE CERTIFICATION

Pursuant to this Court’s Order Setting Initial Planning and Scheduling Conference [DE 6],

the Parties hereby certify that they will serve each other their Initial Disclosures as required by

Fed. R. Civ. P. 26(a).
Case 1:19-cv-23651-UU Document14 Entered on FLSD Docket 10/18/2019 Page 6 of 6

Maheu v. Carnival Corp.
Case No. 19-23651-CIV-UNGARO

Page 6 of 6
Respectfully submitted,
OBRONT COREY, PLLC CARNIVAL CORPORATION
Attorneys for Maheu Counsel for Carnival
One Bayfront Tower 3655 N.W. 87th Avenue
100 South Biscayne Blvd., Suite 800 Miami, Florida 33178-2428
Miami, Florida 33131 (305) 406-7556 Direct Phone
Phone: (305) 373-1040 (305) 599-2600 Ext. 18024 Assistant’s Phone
Fax: (305) 373-2040 (305) 406-4732 Telefax
By: 4s/ Curt D. Obront By: /s/ Valentina M. Tejera
CURT DAVID OBRONT VALENTINA M. TEJERA, ESQ.
Florida Bar No. 402494 Florida Bar No. 536946

CERTIFICATE OF SERVICE
| HEREBY CERTIFY that on the 18th day of October, 2019, I electronically filed the
foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
document is being served this day on all counsel of record identified on the below Service List by
CM/ECF transmission.

/s/ Curt D. Obront

SERVICE LIST

 

VALENTINA M. TEJERA, ESQ.
Email: vtejera@carnival.com

3655 N.W. 87th Avenue

Miami, FL 33178

Telephone: (305) 406-7556
Facsimile: (305) 406-4732

Attorney for Defendant, CARNIVAL

CURT OBRONT, ESQ.

Email: curt@obrontcorey.com

OBRONT COREY, PLLC

100 South Biscayne Boulevard, Suite 800
Miami, FL 33131

Telephone: (305) 373-1040

Facsimile: (305) 373-2040

Attorney for Plaintiff
